       Case 19-04059-elm Doc 10 Filed 06/20/19          Entered 06/20/19 07:43:11       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed June 19, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION


     IN RE:                                       )      CHAPTER 7 PROCEEDING
                                                  )
     BARRY ELWOOD TUBBS II                        )
     AMY RAYNELLE TUBBS                           )
        DEBTORS.                                  )      CASE NO. 17-45510- ELM-7
     _______________________________              )
                                                  )
     WILLIAM T. NEARY,                            )
     UNITED STATES TRUSTEE,                       )
          PLAINTIFF                               )      ADVERSARY NO. 19-04059
                                                  )
             V.                                   )
                                                  )
     BARRY ELWOOD TUBBS II                        )
     AMY RAYNELLE TUBBS                           )
                                                  )
             DEFENDANTS.                          )      HON. EDWARD MORRIS
                                                  )

                                     AGREED FINAL JUDGMENT
                                      REVOKING DISCHARGE

              This matter is before the Court on the complaint of Plaintiff, William T. Neary, United
 Case 19-04059-elm Doc 10 Filed 06/20/19          Entered 06/20/19 07:43:11        Page 2 of 2



 States Trustee (the “Plaintiff”), to revoke the discharge of the Defendants, Barry Elwood

 Tubbs II and Amy Raynelle Tubbs, the Debtors in the within bankruptcy case (the

 “Defendants” or “Debtor”). The Court finds that the subject matter of the Plaintiff’s complaint

 and of this Judgment is within the core matter jurisdiction of this Court under the express

 provisions of 28 U.S.C. § 157(b)(2)(A), (J) and (O).

        IT APPEARING to the Court that the Plaintiff and the Defendants have resolved the

 within dispute.

        IT IS THEREFORE ORDERED, by agreement of the parties, that the discharge

 previously granted to the Defendants, Amy Tubbs and Barry Elwood Tubbs is hereby revoked

 pursuant to 11 U.S.C. § 727(d).

                                   ### IT IS SO ORDERED # # #

Agreed and Consented to:
/s/ Nancy Resnick
Attorney for the Plaintiff
United States Trustee
William T. Neary
1100 Commerce Street Room 976
 Dallas, Texas 75242


/s/ Eric Allen Maskell
Eric Allen Maskell
Lee Law Firm, PLLC
8701 Bedford Euless Rd.
Suite 510
Hurst, TX 76053
Attorney for the Defendant/Debtor

/s/Amy Tubbs
Debtor/ Defendant
Amy Tubbs

/s/ Barry E. Tubbs
Debtor/Defendant
Barry Elwood Tubbs II
